DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/19/20 and 2/19/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Status
Claims 17-26 are pending and examined, and claims 1-16 and 27-76 are canceled.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “one or more apertures” of claim 23 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 19, 20, 21, 22, 23, 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regards to claim 18, it is unclear how the conveying is “based” on the analysis.  Specifically, claim 17 requires that conveying occur.  Therefore, it is unclear how the conveying is now based on the analysis. The examiner requests that applicants clarify the process. Since the conveying is required anyways, is there a situation where the conveying does not occur? 
As to claim 19, it is unclear what method step is being recited.  The limitations in claim 19 are passive and there is no positive recitation of a method step performed, and therefore it is unclear what is or is not required.  If the second module performs the recited processes, then the processes need to be active method steps that are positively recited in the method claim body.
Further regarding claim 19, it is unclear what applicants are intending to define by the second module.  The second module has not yet been defined beyond that of a region of space, and it is unclear how analysis or sample preparation could occur without further description or clarification of a structure capable of performing these operations.
As to claim 20, it is unclear if “a sample container” in line 2 is the same as the sample container that is previously recited in line 4 of claim 17 or if it is an additional sample container.  Further, it is unclear which container “the sample container” in line 3 is attempting to refer back to. If the same container is being referenced, then the examiner suggests correcting and clarifying antecedence.
As to claim 21, it is unclear how “tracking” is taking place.  What is performing the tracking, and what structure does the tracking?  Are sensors enabling the tracking process?
Claim 22 is rejected based on further claim dependency.
As to claim 23, it is unclear what the apertures are describing. Specifically, the apertures are not clearly tied to any structure and it is unclear where these apertures may or may not be located.
As to claim 26, it is unclear if “a sample” in line 1 is the same as the sample that is previously recited in claim 17 or if it is an additional sample. If the same sample is being referenced, then the examiner suggests correcting and clarifying antecedence.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17-22, 24-26 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Pollack et al (WO 2013116661 published 8-8-13 where US 20140374480 is used as the corresponding document; hereinafter “Pollack”; already of record).
As to claim 17, Pollack teaches a method (Pollack; Fig. 1-4), comprising: analyzing a sample in a first module comprising a sample analysis component and a first internal container conveyor system; and conveying the sample in a sample container from the first module to a second module comprising a second internal container conveyor system, wherein the first and second internal container conveyor systems are aligned and adapted to transport containers from the first module to the second module (Pollack teaches modules 205A, 205, 205B, and also the connecting portions of the tracks as separate modules in Figure 2B/3; [66-68]. Pollack also teaches modules as the separate modules from right to left in Figures 4B/4C where there are three modules each connected by a path; [85-86]. Pollack also teaches multiple modules in figure 1 where the track portions of 100 in from of each modules are considered internal to the module region of each module. Pollack teaches first module as immunoassay module; Figs. 1-4 [37, 59, 66-68]. Each of these modules are the regions defined by the conveyor and any other processing instrumentation that may be within the area of the conveyors.  Pollack teaches that the tracks are connected and touching and that the modules are connected in a modular fashion and can be interconnected in various configurations; Figs. 2-4 [37, 66-68, 85-86]. The modules of Pollack ensure that the conveyors are aligned; Figs. 2-4).  
As to claim 18, Pollack teaches the method according to Claim 17, wherein conveying the sample to the second module is based on the analysis of the sample in the first module (As best understood, Pollack teaches samples moved to each module, where after moving to the immunoassay module the samples can move to clinical chemistry or another module based on the tests required; Fig. 1-4 [63, 64, 65, 66-68]).  
As to claim 19, Pollack teaches the method according to Claim 17, wherein a sample preparation process, a type of sample analysis, or both, in the second module is based on the analysis of the sample in the first sample analysis module (As best understood, Pollack teaches samples moved to each module, where after moving to the immunoassay module the samples can move to clinical chemistry or another module based on the tests required; Fig. 1-4 [63, 64, 65, 66-68]).  
As to claim 20, Pollack teaches the method according to Claim 17, wherein the sample is present in a sample container, and wherein conveying the sample comprises conveying the sample container in a container rack (Pollack teaches the sample in a container, and the container being moved in the conveyor on a rack carrier; Fig. 1-4).  
As to claim 21, Pollack teaches the method according to Claim 20, comprising tracking the container rack during the conveying (Pollack teaches that the carrier can have an optical reader for tracking; [89, 90, 92, 93, 109]. Pollack also teaches that the track can have various sensors or cameras [93], that the track can scan the barcode [95, 96, 140] and that decision points in the system track can help to ID and route the carrier [41, 65, 96-97]).  
As to claim 22, Pollack teaches the method according to Claim 21, wherein the tracking is carried out using an optical emitter and an optical detector (Pollack teaches the tracking can use cameras or sensors or can include a barcode reader which detects the position of the container and rack. Pollack teaches that the carrier can have an optical reader for tracking; [89, 90, 92, 93, 109]. Pollack also teaches that the track can have various sensors or cameras [93], that the track can scan the barcode [95, 96, 140] and that decision points in the system track can help to ID and route the carrier [41, 65, 96-97].  Typically, a camera or sensor or barcode reader has an emission source and a detection source).  
As to claim 24, Pollack teaches the method according to Claim 17, wherein the first and second modules are independently selected from the group consisting of: a hematology analysis system, a slide preparation system, a cell morphology imaging system, a slide preparation and cell morphology imaging system, a erythrocyte sedimentation rate (ESR) analysis system, a blood coagulation analysis system, a real-time nucleic acid amplification system, an immunoassay system, and a clinical chemistry system (Pollack teaches an immunoassay and clinical chemistry modules; Figs. 1-4 [37, 59, 66-68]).  
As to claim 25, Pollack teaches the method according to Claim 17, wherein the sample is a blood sample (Pollack; [51, 82]).  
As to claim 26, Pollack teaches the method according to Claim 25, wherein analyzing a sample in the first module comprises performing an analysis selected from the group consisting of: a red blood cell (RBC) analysis, a platelet (PLT) analysis, a hemoglobin (HGB) analysis, a white blood cell (WBC) analysis, a mean corpuscular volume (MCV) analysis, a mean platelet volume (MPV) analysis, a white blood cell differential (WBC diff) analysis, a nucleated red blood cell (NRBC) analysis, a reticulocyte (RETC) analysis, a coagulation analysis, a nucleic acid analysis, an immunoassay, and any combination thereof (Pollack teaches an immunoassay and clinical chemistry; Figs. 1-4 [37, 59, 66-68]).  
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Pollack in view of Kosaka et al (US 20100027868; hereinafter “Kosaka”; already of record).
As to claim 22, Pollack teaches the method according to Claim 21, wherein the tracking is carried out using an optical emitter and an optical detector (Pollack teaches the tracking can use cameras or sensors or can include a barcode reader which detects the position of the container and rack. Typically, a camera or sensor or barcode reader has an emission source and a detection source).  
However, if Pollack is deemed incapable of including an optical emitter and optical detector, then Kosaka teaches the analogous art of an analysis system and method (Kosaka; Title) with an optical emitter and optical detector (Kosaka teaches an optical emitter 223b and optical detector 223c; Fig. 5, 6 [59, 63]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the barcode tracking system of Pollack to rely on an optical emitter and detector as in Kosaka because Kosaka teaches that an optical emitter and detector are commonly used to detect the presence of a barcode (Kosaka; [59, 63]). Kosaka further teaches the advantages of the optical emitter and detector in ensuring that the container is adjusted to the proper position (Kosaka; [63]).   
As to claim 23, Pollack teaches the method according to Claim 22, wherein the tracking comprises detecting one or more apertures adapted to permit optical communication between the optical emitter and the optical detector when the container rack is positioned between the optical emitter and the optical detector (The modification of the tracking system of Pollack with the tracking system having the optical emitter and detector of Kosaka has been discussed above in claim 22.  Kosaka teaches an aperture in the rack that enables optical communication between the emitter and detector; Figures 3, 6).  
“When” the rack is positioned between the optical emitter and the optical detector does not necessarily have to occur since it is a conditional statement, thereby being functional and not further defining the method (MPEP 2114 and 2111.04). Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. Thus, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. (See § MPEP 2111.04). The PTAB has determined that analysis of the claimed method as a whole requires giving the claim its broadest reasonable interpretation, where “if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed”. Therefore evidence of the obviousness of all contingent method steps is not required to be performed under a broadest reasonable interpretation of the claim; however, in the case of system claims, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations to render the claimed system obvious. See Ex parte Schulhauser, PTAB Appeal No. 2013-007847 (April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin R Whatley whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Benjamin R Whatley/Primary Examiner, Art Unit 1798